FMI Provident Trust Strategy Fund FMIRX Quarter-End Positions 06/30/2010 Unaudited CUSIP SYMBOL SECURITY DESCRIPTION SHARES HELD PRICE MARKET VALUE PERCENTAGE OF TOTAL NET ASSETS G1151C101 ACN Accenture PLC CTXS Citrix Systems, Inc. CTSH Cognizant Technology Solutions Corp. DV DeVry, Inc. ESRX Express Scripts, Inc. FAST Fastenal Co. BEN Franklin Resources, Inc. HTLD Heartland Express, Inc. HPQ Hewlett-Packard Co. INFY Infosys Technologies Ltd. SP-ADR JEC Jacobs Engineering Group Inc. KSS Kohl's Corp. 68389X105 ORCL Oracle Corp PNC PNC Financial Services Group, Inc. TJX The TJX Companies, Inc. 92826C839 V Visa Inc. 191216AL4 The Coca-Cola Co. Corporate Bond, 3.625%, due 3/15/14 20825CAS3 ConocoPhillips Corporate Bond, 4.75%, due 2/01/14 3133XUC92 Federal Home Loan Banks, 0.55%, due 7-20-10 428236AV5 Hewlett-Packard Co. Corporate Bond, 4.75%, due 6/02/14 46625HHN3 JP Morgan Chase & Co. Corporate Bond, 4.65%, due 6/01/14 46625HHP8 JP Morgan Chase & Co. Corporate Bond, 3.70%, due 1/20/15 Cash or Cash Equivalent The Fund's portfolio holdings are as of the date indicated and are subject to change without notice.The listing of holdings does not consitute a recommendation of any individual security.This listing is for informational purposes only and may not be identical to the official books and records of the Fund.Security names may not represent the official legal corporate name.Please refer to the Fund's most recent Annual Report for an audited portfolio holdings list.
